Citation Nr: 1534041	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-19 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for esophageal cancer, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to April 1972.  The Veteran died in July 2012.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

Following the June 2011 rating decision, the Veteran filed a timely notice of disagreement with the denial of entitlement to service connection for esophageal cancer.  Prior to the issuance of the statement of the case, the Veteran died in July 2012.  In August 2012, the appellant filed a claim for death benefits.  In September 2012, she inquired about the status of the Veteran's appeal for service connection for esophageal cancer and in February 2013, the RO recognized the appellant as a substitute in the Veteran's appeal.  In June 2013, the RO issued a rating decision denying entitlement to death benefits and issued a statement of the case addressing entitlement to service connection for esophageal cancer for accrued benefits purposes.  The appellant perfected the Veteran's appeal for service connection for esophageal cancer but did not appeal the June 2013 rating decision denying entitlement to death benefits.  Notably, the Veteran's cause of death was esophageal cancer.

In her June 2013 substantive appeal (VA Form 9), the appellant requested a Board hearing.  That Board hearing was scheduled for July 2015, but the appellant withdrew her hearing request in June 2015.  Accordingly, her Board hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2014).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran timely initiated an appeal of the RO's denial of service connection for esophageal cancer.

2. The Veteran died in July 2012; the appellant is his surviving spouse, who was substituted as the claimant to continue the Veteran's pending appeal to completion.

3. The Veteran was presumed to have been exposed to herbicides, including Agent Orange.

4. The Veteran's esophageal cancer was first demonstrated decades after service and was not etiologically related to any incident in service, to include exposure to herbicides. 


CONCLUSION OF LAW

The criteria for service connection for esophageal cancer, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Substitution and Perfection of Appeals

At the time of his death, the Veteran had a pending appeal of entitlement to service connection for esophageal cancer, to include as due to exposure to herbicides.  The RO denied his claim in June 2011 and the Veteran submitted a timely notice of disagreement (NOD) in June 2011.  The Veteran died in July 2012, prior to the issuance of a statement of the case (SOC).

Substitution in an appealed case requires an NOD to have been filed prior to the appellant's death.  38 U.S.C.A. § 5121A (West 2014).  When a Veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).  The statute regarding accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

In this case, the Veteran died in July 2012 and the appellant is the Veteran's surviving spouse.  The RO treated the appellant's September 2012 correspondence as a claim for substitution, which was granted by the RO in February 2013.  In April 2013, the RO sent the appellant notice of the requirements necessary for supporting the Veteran's appeal for service connection for esophageal cancer, thus recognizing her as a substituted appellant.  Accordingly, the appellant has been substituted as the claimant for the purposes of the claim that was pending at the date of the Veteran's death.  38 U.S.C.A. § 5121A. 

II. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, proper notice was sent to the Veteran prior to the initial adjudication of his claim in a letter dated May 2011.  Once the appellant was substituted in the Veteran's place, she was also sent a letter in April 2013 that fully addressed all notice elements.  Subsequent to the issuance of the April 2013 letter, the service connection claim was readjudicated in the June 2013 statement of the case.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The Veteran and appellant submitted treatise evidence, supporting case law research, and personal statements.  Prior to his death, the Veteran was afforded a VA examination in December 2011.  The examiner reviewed the claims file, to include the supporting articles associated with the record, and provided an etiology opinion supported by rationale.  Therefore, the examination report is adequate for rating purposes.

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 309(e). 

In this case, the Veteran served in Vietnam during his period of service and thus, exposure to Agent Orange is conceded.  Diseases presumed to be associated with Agent Orange are selected by VA based on periodic review and evaluation by the National Academy of Sciences (NAS) of the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  A disease is considered presumptively associated with herbicide exposure if there is a positive statistical association shown by analysis of medical and scientific evidence.  An association is considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against the association. See 38 U.S.C.A. § 1116(b).

Under the law as it now stands, a presumption of service connection based on the Veteran's exposure to Agent Orange cannot be granted in this case because esophageal cancer is not on the list of diseases associated with herbicide exposure.

However, in addition to the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Prior to his death, the Veteran filed a claim seeking service connection for esophageal cancer, which was diagnosed in 2011.  In his NOD, he stated that he was exposed to Agent Orange while stationed in Vietnam and that he inhaled and was covered with the chemical.  He contended that his inhalation of Agent Orange must be considered harmful.  

In support of his claims, the Veteran submitted an article addressing the relationship between Agent Orange and esophageal cancers and why esophageal cancer should be considered a presumptive disease.  He also submitted a document that was presented to VA in May 1990 addressing disabilities that should be found at least as likely as not due to exposure to Agent Orange.  The list of disabilities included esophageal cancer.

In an email from the appellant, she argues that the Veteran was in Vietnam where a large amount of Agent Orange was sprayed.  She indicated that the Veteran inhaled the chemical and eventually developed esophageal cancer.  She submitted an article on Agent Orange and esophageal cancer as well as a Board decision addressing service connection for esophageal cancer.  Notably, Board decisions are not precedential.  Moreover, the fact pattern and evidence described in the decision she submitted are not similar to the facts and evidence available herein.  Therefore, the Board decision is not probative of this claim.

Regarding the lay evidence, with disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In this case, the Veteran was competent to report that he was exposed to herbicides in service and to report that he may have inhaled the chemical.  However, as a layperson, he was not competent to opine as to the etiology of his esophageal cancer.  His esophageal cancer and the cause of his cancer were not readily observed by laypersons and required medical expertise for diagnosis and treatment.  As such, his assertions as to the cause of his cancer are not probative of his claim.

Regarding the statements from the appellant, she is not competent to report the conditions the Veteran was exposed to during service as she was not physically there to observe them.  However, it is conceded that the Veteran was exposed to herbicides.  Unfortunately, she, like the Veteran, is a layperson and does not have the medical expertise to opine as to the etiology of his esophageal cancer.  As such, her assertions as to the cause of his cancer are not probative of this claim.

The competent and credible evidence includes VA treatment records and a VA examination report.  These records were completed by medical providers with the expertise to diagnose, treat, and determine the etiology of the Veteran's esophageal cancer.  Here, VA treatment records dated June and July 2011 indicate that the Veteran had a clinical adenocarcinoma of the distal esophagus arising from a long-standing history of Barrett's esophagus.  The providers did not indicate that the condition was due to service or exposure to herbicides.

During a December 2011 VA examination, the Veteran reported a 15 pack per year history of smoking, noting that he quit smoking in 1984.  He indicated that he drank three to four beers per day off and on up until he was diagnosed with esophageal cancer in 2011.  He thought he had been diagnosed with gastroesophageal reflux disease (GERD) for about four years and had been taking Nexium since then.  He denied having heartburn or medications prior to the onset of GERD.  However, the examiner noted that the Veteran had a long term history of Barrett's esophagus and reflux and that he had not returned for his yearly follow-up since 2006.  The Veteran reported that he worked as a welder for 39 years and was exposed to welding smoke.  He denied chemical exposures.  The examiner consulted the clinical reference, UpToDate, which showed multiple well accepted risk factors for esophageal cancer, including Barrett's esophagus, GERD, smoking, obesity, alcohol use, Helicobacter pylori, increased acid exposures, and cholecystectomy.  The examiner observed that the Veteran had a well-documented history of most of these risk factors.  The examiner found that there was insufficient evidence in the medical literature to link the esophageal cancer with herbicide exposure.  After reviewing the claims file and supporting materials, the examiner found that there was inadequate evidence to show a link.  Therefore, the examiner opined that it is not as likely as not that esophageal cancer is related to herbicide exposure.

As mentioned above, service connection cannot be presumed in this case based on exposure to Agent Orange because esophageal cancer is not on the list of diseases set forth in 38 C.F.R. § 3.309(e).  The Board acknowledges the Veteran's dedicated service to his country and the appellant's sincere belief that she should be entitled to VA benefits based on his exposure to Agent Orange.  However, the Board must apply the law as it currently exists and is bound by the laws codified in Title 38 of the United States Code and Code of Federal Regulations.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (the Board must apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant])'" (quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992)).

Based on the above, the Board finds that the preponderance of the evidence is against the claim for service connection for esophageal cancer.  Esophageal cancer was not diagnosed until nearly four decades after separation from service.  The evidence does not support a finding that in the Veteran's exposure to Agent Orange was the cause of his esophageal cancer.  In addition, a relationship between esophageal cancer and service has not been shown.

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for esophageal cancer is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


